Motion granted and trial of indictment removed from County Court of Cayuga County to a term of the Supreme Court to be held in Onondaga County. Memorandum: On this application it does not appear that a fair jury cannot be obtained upon a trial in Cayuga County. However, upon the argument of this motion counsel for the People stated that although a fair and impartial trial could be had in Cayuga County, he consented to change the place of trial to Onondaga County on the ground that the existing facilities in Cayuga County are inadequate. There is only one courthouse in that county with only one courtroom and limited court related facilities for a trial that might last up to six weeks. Present — Marsh, P. J., Moule, Cardamone, Mahoney and Del Vecchio, JJ.